DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the appeal brief filed on 08/08/22, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631                                                                                                                                                                                                        


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear how the “plurality of suction cups” claimed in claim 2 relates to the “at least one suction cup” claimed in claim 1. Are the “plurality of suction cups” a part of the “at least one suction cup” or are they separate? 
The examiner suggests the following amendment: 
Claim 2: -- The shelf assembly of claim 1, wherein the at least one suction cup 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rex 8,393,113 in view of Walters 4,376,521.

Regarding claims 1 and 6, Rex discloses a shelf assembly (Fig 1, #5) comprising:
a horizontal shelf (annotated Fig 1 below) having a top surface for supporting a load and an opposite bottom surface; a fixation extension (annotated Fig 1 below) above the horizontal shelf (annotated Fig 1 below), the fixation extension being a single fixation panel running perpendicular the horizontal shelf (annotated Fig 1 below) and parallel to a length of the horizontal shelf (annotated Fig 1 below), wherein the fixation extension (annotated Fig 1 below) comprises a front surface and an opposite rear surface; 

at least one fixation element (#15, suction cup) at the fixation extension (annotated Fig 1 below) for fixing the shelf assembly (Fig 1, #5) to a mounting surface, the at least one fixation element (#15, suction cup) being at least one suction cup (#15, suction cup); and
at least one bracing extension (annotated Fig 1 below) for bracing the shelf assembly against the mounting surface;
wherein, when installed on a mounting surface, the at least one fixation element (#15, suction cup) is at least partially in tension and the at least one bracing extension (annotated Fig 1 below) is at least partially in compression (For clarification, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the claimed function, then the function claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed function, it can be assumed the device will inherently perform the claimed function. Therefore, since the at least one fixation element and the at least one bracing extension of Rex is the essentially the same or very similar to the applicant’s the suction #15 of Rex will be in tension while the bracing extension (Rex, annotated Fig 1 below) of Rex is in compression); wherein the fixation extension (annotated Fig 1 below) extends from a back edge (annotated Fig 1 below) of the horizontal shelf (annotated Fig 1 below), and wherein a rear portion of the at least one bracing extension (annotated Fig 1 below) extends rearwardly behind the rear surface of the fixation extension (annotated Fig 1 below) and the back edge (annotated Fig 1 below) of the horizontal shelf (annotated Fig 1 below) (as shown in Fig 1) such that when the at least one bracing extension (annotated Fig 1 below) engages the mounting surface a gap is provided between the fixation extension (annotated Fig 1 below) and the mounting surface, and wherein the at least one suction cup (#15, suction cup) is received in the gap (claim 1).



    PNG
    media_image1.png
    1007
    1435
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    1007
    1435
    media_image2.png
    Greyscale


Rex has been discussed above but does not explicitly teach the at least one bracing extension extending below the bottom surface of the horizontal shelf (claim 1); 
wherein the at least one bracing extension is a plurality of bracing extensions located at regular intervals along a length of the horizontal shelf (claim 6).
 

Walters discloses a shelf assembly (Figs 1 & 4) comprising a horizontal shelf (Fig 1, #12) and at least one bracing extension (Figs 1 & 4, #40 & #44) extending below a bottom surface of the horizontal shelf (Fig 1, #12); wherein the at least one bracing extension (Figs 1 & 4, #40 & #44) is a plurality of bracing extensions (as shown in Fig 1) located at regular intervals along a length of the horizontal shelf (Fig 1, #12) (claim 6).



It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bracing extension (Rex, annotated Fig 1 above) of Rex by adding two bracing extension portions (Walters, Figs 1 & 4, #40 & #44) that extend below the bottom surface of the horizontal shelf (Rex, annotated Fig 1 above) in order to enable the shelf of Rex to hold more weight. The added bracing extension portions (Walters, Figs 1 & 4, #40 & #44) will also make the shelf assembly of Rex more aesthetically appealing.


Regarding claim 2, as best understood, modified Rex discloses a shelf assembly wherein the at least one fixation element (Rex, #15, suction cups) is a plurality of suction cups (Rex, #15, suction cups), each located at the fixation element (Rex, annotated Fig 1 above). 




Regarding claim 7, modified Rex discloses a shelf assembly wherein the plurality of bracing extensions (Walters, Figs 1 & 4, #40 & #44) comprises a pair of bracing extensions (Walters, as shown in Fig 1), each extending from a corresponding end of a length of the horizontal surface (Rex, annotated Fig 1 above).


Regarding claim 10, modified Rex discloses a shelf assembly wherein each of the plurality of bracing extensions (Walters, Figs 1 & 4, #40 & #44) runs perpendicular the horizontal shelf (Rex, annotated Fig 1 above) and parallel a depth of the horizontal shelf (Rex, annotated Fig 1 above) and has a diagonal lower edge (Walters, as shown in Fig 4) such that it extends further below the horizontal shelf (Rex, annotated Fig 1 above) at a back edge of the shelf assembly (Rex,  Fig 1, #5) than at a front edge of the shelf assembly (Rex, Fig 1, #5).

Regarding claim 11, according to the second interpretation, modified Rex discloses a shelf assembly wherein the bracing extensions (Walters, Figs 1 & 4, #40 & #44) & (Rex, annotated Fig 1 above, in the second interpretation the sidewalls of Rex are considered to be part of each bracing extension) extend partially above the horizontal shelf (Rex, annotated Fig 1 above) and form sidewalls for the horizontal shelf (Rex, annotated Fig 1 above).

Regarding claim 13, modified Rex discloses a shelf assembly wherein at least one of the bracing extensions (Walters, Figs 1 & 4, #40 & #44) & (Rex, annotated Fig 1 above, in the second interpretation the sidewalls of Rex are considered to be part of each bracing extension) further comprises an opening (Walters, Fig 4, #16) below the horizontal surface (Rex, annotated Fig 1 above) for locating an accessory.



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rex 8,393,113 and Walters 4,376,521, and further in view of Scheiman 2014/0338239.

Regarding claim 5, modified Rex has been discussed above but does not explicitly teach a shelf assembly wherein the suction cup is clear.
	
Scheiman teaches that it is old and well known in the art for suction cups to be clear [0048].
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the suction cup (Rex, Fig 1, #15) of modified Rex from a clear material as taught by Scheiman because the substitution of one known material for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rex 8,393,113 and Walters 4,376,521; and further in view of Roberts 2018/0358824.

Regarding claim 12, modified Rex has been discussed above but does not explicitly teach a shelf assembly wherein at least one of the bracing extensions further comprises a notched opening above the horizontal surface for retaining a cable.

Roberts discloses a shelf assembly (Fig 2A) comprising at least one bracing extensions or side wall (Fig 2A, #132 & #133) further comprises a notched opening (Fig 4, #142) above a horizontal shelf (Fig 4, #131) of the shelf assembly for retaining a cable.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a notched opening (Roberts, Fig 4, #142) in the sidewalls (Rex, annotated Fig 1 above, in the second interpretation the sidewalls of Rex are considered to be part of each bracing extension) of the bracing extensions (Walters, Figs 1 & 4, #40 & #44) & (Rex, annotated Fig 1 above, in the second interpretation the sidewalls of Rex are considered to be part of each bracing extension) above the horizontal shelf (Rex, annotated Fig 1 above) in order to reduce the weight of the shelf assembly (Rex, Fig 1, #5) of modified Rex. 


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rex 8,393,113 and Walters 4,376,521, and further in view of Scheiman 2014/0338239 and Belokin 2007/0029327.

Regarding claim 14, modified Rex has been discussed above but does not explicitly teach a shelf assembly wherein the horizontal shelf, the fixation extension, the at least one fixation element, and the at least one bracing extension are formed from clear materials.

Scheiman teaches that it is old and well known in the art for fixation elements (suction cups) to be clear [0048].
Belokin teaches that it is old and well known in the art for parts of a shelf (Fig 1, #10) to be made of a clear material [0025].

 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the suction cup (Rex, Fig 1, #15) of Rex from a clear material as taught by Scheiman because the substitution of one known material for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the horizontal shelf (Rex, annotated Fig 1 above), the fixation extension (Rex, annotated Fig 1 above), and the at least one bracing extension (Rex, annotated Fig 1 above) from a clear material using the teachings of Belokin (which teaches it is old and well known in the art for parts of a shelf (Fig 1, #10) to be made of a clear material [0025]) because the substitution of one known material for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rex 8,393,113 and Walters 4,376,521, and further in view of Scheiman 2014/0338239 and Bento 2019/0041121.

Regarding claim 15, modified Rex has been discussed above but does not explicitly teach a shelf assembly wherein the fixation extension, and the at least one fixation element are formed from clear materials, and the horizontal shelf and the at least one bracing extension are formed from opaque materials.

Scheiman teaches that it is old and well known in the art for fixation elements (suction cups) to be clear [0048].

Bento discloses a shelf assembly (Fig 1, #36) wherein a portion (Fig 1, #38) of the shelf assembly is form from a clear material, and a horizontal shelf (Fig 1, #78) and at least one bracing extension or side walls (Fig 1, #30 & #32) of the shelf assembly are formed from opaque materials [0022].

 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the suction cup (Rex, Fig 1, #15) of modified Rex from a clear material as taught by Scheiman because the substitution of one known material for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the fixation extension (Rex, annotated Fig 1 above) from a clear material, and fabricate the horizontal shelf (Rex, annotated Fig 1 above) and the at least one bracing extension (Rex, annotated Fig 1 above) of modified Rex from opaque materials using the teachings of Bento which teaches that it is old and well known in the art for a shelf assembly to have both transparent and opaque parts.

Response to Arguments
Applicant's arguments filed 08/08/22 have been fully considered but they are not persuasive.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies: “Shelves described in the prior art as having non-damaging fixation elements (like suction cups) tend to either apply too much force to the suction cups and rip them off the wall, or the shelves sag forward because they are unbraced. The cited reference to Rex tries to solve the sagging problem by having the shelf itself extend back, thereby bracing the unit at the shelf level, but that approach enhances the force problem, since any force on the shelf applies a torque force about that back extension as a pivot point. The entire force is then applied directly to the suction cup which drastically reduces a weight limit for the shelf.  1. Reducing the torque about the pivot location by using both a fixation extension above the shelf and a bracing extension to displace the pivot location to a point below the shelf level (effectively splitting the force into vertical and horizontal components as shown in FIG. 5); and 2. Avoiding sagging by providing bracing and fixation extensions at different depths, so that the fixation elements, namely suction cups, are aligned with the bracing when in use” are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant’s arguments that “As discussed, none of the references cited combine these two features to provide support elements extending both above and below a horizontal shelf at different depths. Instead, Rex provides a support structure located entirely at or above the level of the horizontal shelf.  Similarly, the newly cited reference to Walters provides a support structure located entirely below the horizontal shelf” are not persuasive. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner maintains that the combination of Rex and Walters teaches providing support elements extending both above and below a horizontal shelf at different depths.


Applicant’s arguments that “Without the benefit of hindsight in view of the claimed structure, there would be no reason to combine two distinct and wholly self-contained support structures of Rex and Walters, in order to implement only the fixation structure (but not the bracing structure) of Rex and the bracing structure (but not the fixation structure) of Walters. Indeed, the justification presented by the Office, on page 7 of the Office Action, is “to make the shelf assembly of Rex more aesthetically appealing,” but such reasoning would not lead to the incorporation of both structures. Instead, aesthetic goals would result in the incorporation of the entire support structure of Walters, thereby eliminating the fixation structure of Rex” are not persuasive. 

In determining obviousness, it is not necessary that the inventions of the references be physically combinable to render obvious the invention under review (In re Sneed, 710 F.2d 1544,1550 (Fed. Cir. 1983)). In particular, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention be expressly suggested in any one or all references (In re Keller, 642 F.2d 413, 425 (CCPA 1981)). Furthermore, a person of ordinary skill in the art is also a person of ordinary creativity, not an automation (KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742 (2007)). In an obviousness analysis it is not necessary to find precise teachings in the prior art directed to the specific subject matter claimed because inferences and creative steps that a person of ordinary skill in the art would employ can be taken into account (Id. at 1741).  In the instant case, the examiner maintains that a person armed with Rex and Walters would have readily understood how the bracing extension (Rex, annotated 1 above) would be modified by adding the bracing extension portions #40 & #44 of Walters that extend below the horizontal shelf (Rex, annotated 1 above) without benefit of impermissible hindsight since the combination only involves well known elements combined in a well known manner.  Such modifications are of ordinary innovation. The examiner further maintain that the rejection makes it clear that the bracing extension of Walters is #40 & #44 only and the suction cups #34 of Walters are not considered to be a part of the bracing extension. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN K BARNETT/Primary Examiner, Art Unit 3631